Case 1:21-cv-01117-UNA Document 1-11 Filed 07/30/21 Page 1 of 6 PageID #: 246




             EXHIBIT I
   Case 1:21-cv-01117-UNA Document 1-11 Filed 07/30/21 Page 2 of 6 PageID #: 247



  PHY+MAC Channel Sounding Interval Analysis for
          IEEE 802.11ac MU-MIMO

        G. Redieteab, L. Cariou, and P. Christin                                                  J.-F. Hélard
               France Télécom, Orange Labs                                      Université Européenne de Bretagne, France
                   4, rue du Clos Courtel                                                INSA, IETR, UMR 6164
               35512 Cesson-Sévigné, France                                                35708 Rennes, France
{getachew.redieteab, laurent.cariou, philippe.christin}@orange.com                      jean-francois.helard@insa-rennes.fr


Abstract                                                             been done in [4]. This interesting work was written during the
spatial division multiplexing access, in its downlink version, to    first phases of the IEEE 802.11ac standardization process, thus
the wireless local access world. Through this multi-user multiple    not being compliant to the current version of the standard. In
input multiple output (MU-MIMO) technique the access point           addition, the resulting analysis was done firstly from a PHY
(AP) can simultaneously transmit multiple independent groups of      perspective then from a MAC perspective. In the present paper
streams to different stations. The consequent precoding requires     however, we present a combined PHY+MAC analysis using
precise channel knowledge and thus regular channel sounding          802.11ac compliant chains, thus leading to realistic
and feedback. The interval to choose for this sounding procedure     recommendations.
is an important factor. A compromise between precise channel
knowledge at the AP and reduction of the associated overhead is          The rest of this paper is organized as follows. Section II
needed. The first is a physical (PHY) layer parameter and the        presents an overview of main 802.11ac PHY and MAC
second is evaluated at the medium access control (MAC) layer. In     features. Section III focuses on one of these features which is
this paper we present a PHY+MAC analysis of the impact of the        the channel sounding and feedback procedure. This is followed
channel sounding interval on MU-MIMO transmissions for               in Section IV by a short description of the PHY+MAC
different scenarios.                                                 simulation platform. Simulation parameters and statistical
                                                                     results are then given in Section V. This naturally leads to the
                                                                     simulation results which are presented and discussed in Section
                                                                     VI. Section VII concludes this paper.
                       I.    INTRODUCTION
                                                                                  II.     MAIN IEEE 802.11AC FEATURES
    IEEE 802.11ac standard is the emerging IEEE wireless
local access network (WLAN) standard for below 6 GHz                 A. PHY layer features
transmissions [1]. By incorporating a multi-user (MU)
                                                                        1) Unchanged IEEE 802.11n features
dimension to the classical multiple input multiple output
                                                                         Most of the mandatory features of the IEEE 802.11n
(MIMO) configuration, it enables medium access control
                                                                     standard [5] have been incorporated in the IEEE 802.11ac
(MAC) throughputs of up to 1 Gbps [2]. Indeed the access
                                                                     standard [1]. This includes the use of constellation sizes of up
point (AP) can simultaneously transmit independent streams to
                                                                     to 64 QAM and two bandwidths (20 MHz and 40 MHz).
multiple stations by applying crosstalk interference (CTI)
                                                                     MIMO, which is one of the main PHY add-ons of 802.11n, is
minimizing precoding vectors. However, the AP has to have
                                                                     of course still used. The use of MIMO enables the
precise knowledge of the channels of all the stations which are
                                                                     simultaneous transmission of up to four spatial streams towards
to be served by MU-MIMO transmissions. To that end, a
                                                                     a particular station.
channel sounding procedure is regularly engaged so that the
concerned stations can feed back their respective channel              2) New features
estimates. The frequency of this sounding procedure, and thus             a) Increase in constellation size and spatial stream
the aging of the obtained estimates, has an important impact on      number
performance. However, there is no indication on which interval
to take in the standard.                                                 The IEEE 802.11ac standard has been defined to enable
                                                                     multi-gigabit transmissions in the 5 GHz band [6]. One natural
     In this paper, we present the impact that the channel           means of increasing data rates is to increase the maximum
sounding interval can have on throughput. To do so, we use an        constellation size. 256 QAM is thus defined. However, the
IEEE 802.11ac multiple-user simulation platform containing an        gains are not sufficient to meet the set objectives. A sure means
all inclusive physical (PHY) layer combined with an elaborated       of multiplying attainable data rates is to increase the maximum
MAC layer and working in a symbiotic manner [3]. The aging           number of spatial streams to eight. This implies however
of channel estimates is therefore precisely accounted for while      increasing the number of parallel coding chains and also the
finely simulating contention mechanisms. A similar study has         number of front-end chains. This solution is rather costly [2].
   Case 1:21-cv-01117-UNA Document 1-11 Filed 07/30/21 Page 3 of 6 PageID #: 248


     b) Further channelization                                       first responding beamformee. The concerned stations can thus
    A lower cost alternative for important gains is the enlarging    prepare themselves to receive the upcoming NDP frame, and
of the used bandwidth. The leap from 20 MHz to 40 MHz is             consequently compute their respective beamforming matrices.
extended to 80 MHz and even 160 MHz so as to virtually               The frame exchange is punctuated with short inter-frame
double and quadruple (resp.) the possible data rates.                sequences (SIFS). Upon reception of the NDP, the first
                                                                     responding station replies immediately after with the
    c) MU-MIMO                                                       compressed version of its BF matrix. The AP then polls the
   Just as MIMO was the new technique of 802.11n, MU-                remaining stations for their respective BF matrices. For
MIMO is that of 802.11ac. An AP can simultaneously transmit          practical reasons, the maximum number of beamformees per
independent groups of streams to multiple stations. It can thus      group is limited to four [6]. The reader shall note that for
                                                                     single-user (SU) beamforming, the protocol ends after the first
group of stations. Up to four independent groups of streams          feedback frame. In addition, stations can send sounding frames
can be transmitted. The antennas available at the AP can             to the AP, but for single user beamforming ends.
therefore be used to increase system efficiency. There is no            2) Parameters
explicit indication on which precoding technique to use for              The duration of the channel sounding procedure depends on
MU-MIMO transmissions in 802.11ac. However CTI between               the parameters given in Table I. Clearly the main parameters
the served stations should be minimized. We have chosen the          are the number of beamformees and the number of spatial
block diagonalization precoding technique [7] because of the         streams. Another overhead adding parameter is the channel
good performance-complexity tradeoff it offers. This scheme          sounding interval. As explicated in [6], MU-MIMO is much
tries to cancel CTI through zero forcing. It simplifies to           more sensitive to feedback errors and aging than classical
channel inversion precoding for single antenna stations.             single user MIMO (SU-MIMO) beamforming. This implies
                                                                     that channel sounding has to be done more frequently than for
B. MAC layer features                                                SU-MIMO. There is no indication on which interval to take in
  1) Unchanged IEEE 802.11n features                                 the standard but studies show that it will be smaller than SU-
    The consequent increase in PHY data rates enabled by
802.11n, relative to previous standards, implied greater MAC
packet data unit sizes, lest the efficiency be greatly reduced.                                 IV.    802.11AC PHY+MAC SIMULATION TOOL
MAC aggregation is the solution. In 802.11ac, both aggregate
MAC service data units and aggregate MAC packet data units               We propose to use the new multi-user simulation platform
are used, though with increased maximum sizes, and can even          presented in [3]. It is composed of an all inclusive 802.11ac
be concatenated for greater efficiency [2].                          PHY layer and an elaborated 802.11ac MAC layer working in
                                                                     a symbiotic manner. Both the PHY layer, containing a realistic
   2) New features                                                   channel model, and the MAC layer are finely represented. An
    Using MU-MIMO implies precoding the streams to send              accurate modeling of reality is thus made possible.
for each station, and thus, having precise knowledge of their
channels. This is done through explicit channel feedback.
Special frames, which are overhead with regards to data, are
exchanged so as to regularly feed back the channel state
information to the AP. Another implication is that groups of
stations are to be defined by the AP. It is based on the resulting
identifier that stations will retrieve their data from received
MU-MIMO frames. Finally, the acknowledgment procedure is
also adapted to enable destination stations to acknowledge their                               Fig. 1. IEEE 802.11ac channel sounding procedure for two
received frames.                                                                                                       stations


 III.   CHANNEL SOUNDING AND FEEDBACK IN IEEE 802.11AC                    TABLE I.                       IEEE 802.11AC SOUNDING AND FEEDBACK PARAMETERS
    Let us take a closer look at the channel sounding and                                    Frames / Fields               Conditioning parameters
feedback protocol in 802.11ac. In the previous 802.11n
standard, the multiplicity of options for the sounding protocol                                    NDP
has made things difficult for interoperability when using                                       Signal to noise
                                                                                                                            Number of spatial streams
                                                                      Compressed BF matrix




beamforming (BF) techniques [6]. Consequently, 802.11ac                                        ratio information
                                                                                                                                   Bandwidth
uses a unique protocol based on the use of a null data packet                                                                  Subcarrier grouping
(NDP) for channel sounding and compressed beamforming                                          Channel matrix
matrices for feedback.                                                                            element
                                                                                                                   Number of angle quantization bits ( and )
  1) Protocol                                                                                                                     Bandwidth
   As illustrated in Fig. 1, the AP announces the beginning of                                    MU only
                                                                                                                              Subcarrier grouping
                                                                                                 information
a sounding procedure through a NDP announcement (NDPA)

(through a group identifier) and specifies the address of the
   Case 1:21-cv-01117-UNA Document 1-11 Filed 07/30/21 Page 4 of 6 PageID #: 249


A. Fine grained 802.11ac PHY section                                would offer lower throughput than scenario 1 despite the
    The PHY section of the simulator is compliant with the          increase in antenna diversity. However, these throughput
IEEE 802.11ac PHY specifications [1]. In order to faithfully        results being statistical, the benefits of spatial diversity cannot
account for WLAN channel variations through time, the very          be accounted for but only the increase in overhead (PHY
high throughput task group (TGac) [8] channel model is also         preamble, mainly, and sounding).
used. This way, the aging of channel tap estimates and the
effect of CTI on MU-MIMO transmissions can be faithfully                     TABLE II.         PER SCENARIO SIMULATION PARAMETERS
accounted for [9]. Thus, compared to a MAC-centric approach,
                                                                                            Number of                 Number of antennas
which oversimplifies the PHY layer, our PHY+MAC simulator                  Scenario
                                                                                              stations              At AP      At each station
structure allows a more reliable PHY section.
                                                                               1             2 stations               3              1
                                                                               2             3 stations               3              1
B. Elaborated 802.11ac MAC section                                             3             2 stations               4              2
   The MAC section of the simulator is compliant with the
IEEE 802.11ac MAC specifications [1]. We have used the                          TABLE III.        COMMON SIMULATION PARAMETERS
adaptive multi rate retry algorithm (AMRR) [10]. This rate
                                                                                           Global simulation parameters
adaptation algorithm has long-term and short-term adaptation
mechanisms for reducing latency while increasing throughput.              Application rate                                 80 Mbps
Thus, traffic generation, queueing, and channel access, as well         Application duration                               2 seconds
as acknowledgment, are all taken into account in our                   Transport layer protocol                  User datagram protocol (UDP)
PHY+MAC simulator. It would not have been the case in a                  AP-station distance                               5 meters
PHY-centric approach where all of the previous MAC and                                         MAC layer parameters
upper layer functions are simplified.
                                                                          Access category                                  Best effort
                                                                      MAC service data unit size              1500 octets (typical payload format)
C. Symbiotic sections                                                  Max. allowed transmit
                                                                                                                                3.008 ms
     The two sections work in a symbiotic manner. The MAC               opportunity (TxOP) a
section first determines the transmitting and receiving stations.      Max. aggregation size b                      17 for MU and 18 for SU
It then hands over information on the frame to be transmitted to        Queue management                    One access category queue per station c.
the PHY section. The latter adapts to the transmission context        Rate adaptation algorithm:           Initial rates    r0=r1=r2=r3=6.5 Mbps
(i.e. transmitter, channel, and receiver). The PHY section then                AMRR                          Counts         c0=3, c1=3, c2=1, c3=3
forms the PHY protocol data unit, transmits it through the            Activated modulation and
                                                                                                                     0 to 8 for 1 spatial stream
TGac channel, and decodes the received information. The                    coding schemes
decoded bits, which will be checked through the included                                                                        10/20/30/40 ms for MU,
                                                                                                             Interval
                                                                                                                                  100/140 ms for SU
forward check sum, are returned to the MAC section.
                                                                                                           Grouping                      None
                                                                        Sounding and feedback:
                                                                         Compressed feedback                  angle                  2 bits for SU,
        V.    SIMULATION SCENARIOS AND PARAMETERS                                                         quantization               5 bits for MU
                                                                                                              angle                  4 bits for SU,
A. Studied scenarios                                                                                      quantization               7 bits for MU
                                                                                               PHY layer parameters
    In this paper the impact that the channel sounding interval
may have on MU-MIMO is evaluated. To this end, the three              Number of spatial streams                                     1
scenarios presented in Table II are studied. Through these                  Transmit power                                       17 dBm
scenarios, we can evaluate how the system reacts to an increase              Antenna gain                                         None
in the number of stations and to an increase in the number of          Received additive white
                                                                                                                                   7 dB
antennas.                                                            Gaussian noise (AWGN) level
                                                                              System loss                                   8.5 dB
B. Simulation parameters                                                    Channel coding                       Binary convolutional coding
                                                                            Guard interval                                   Long
    The TGac channel, 802.11ac PHY, and 802.11ac MAC
                                                                                                               Done once at the beginning of the
simulation parameters common to all three scenarios are given             Channel estimation
                                                                                                             received frame. Affected by AWGN.
in Table III, as defined in the IEEE 802.11ac standard [1].
                                                                                             TGac channel parameters

C. Statistical saturation throughput results                                Channel model                                  B (residential)
                                                                               Bandwidth                                      20 MHz
    By taking average channel access durations, the maximum
                                                                       Central carrier frequency                      5.2 GHz (channel n°40)
average saturation throughput can be obtained. The statistically
                                                                             Channel seed                                        19
obtained results are given in Table IV. We can see that, for                                                                                                     d
                                                                       Client identification index        1, 2 (and 3) for station 1, 2 (and 3) resp.
MU-MIMO, the more frequent the channel sounding, the lower
the obtained throughput. This is natural considering the                                               a. To limit an end-usage-wise realistic transmission duration

implicated overhead. The difference is less important for SU-                                 b. Because of imposed TxOP limitation and number of spatial streams

MIMO. When comparing scenarios 1 and 3, which both have 2                                                                   c. To prevent starvation in MU-MIMO

stations, it might seem surprising at first sight that scenario 3                                                                        d. TGac recommendations
   Case 1:21-cv-01117-UNA Document 1-11 Filed 07/30/21 Page 5 of 6 PageID #: 250

   TABLE IV.     STATISTICALLY OBTAINED SATURATION THROUGHPUT        when the signal powers are low. During these low power
               Sounding                                              phases (e.g. between 0.6 s and 0.8 s or between 1.6 s and 2 s),
     Used                     Total saturation throughput (Mbps)
                interval                                             the CTI levels rise considerably. This leads the rate adaptation
    scheme                  Scenario 1    Scenario 2   Scenario 3
                  (ms)                                               algorithm to decrease the PHY data rate. Thus, channel
                   10         130.25       183.74        127.56      estimates have to be refreshed more frequently during these
  MU-MIMO
                   20         133.70       190.85        132.35      phases to minimize the impact that estimation errors and aging
                   30         135.07       193.69        134.27      can have on performance. This way, important gains can be
                   40         135.76       195.12        135.23
                                                                     observed despite an increase in overhead. In this particular
                   100        71.17        70.38         71.09
  SU-MIMO
                   140        71.35        71.17         71.32
                                                                     scenario however using a static 10 ms sounding interval can
                                                                     enable important gains.

                  VI.      SIMULATION RESULTS                        B. Scenario 2: triple antenna AP and 3 single antenna
    The results in Table IV give the maximum attainable                   stations
average throughputs. Realistic throughput results, i.e. jointly           The AP having three antennas and stations supporting only
accounting for PHY and MAC parameters, are given in this             one spatial stream, the former can support MU-MIMO
section.                                                             transmissions towards a group of three such stations.
                                                                     Consequently, the case where a station is added is considered
A. Scenario 1: triple antenna AP and 2 single antenna                in scenario 2. Fig. 3 (a) illustrates the total downlink
    stations                                                         throughputs for this scenario. The analysis done in scenario 1 is
                                                                     still valid here. However the impact on performance is much
    The total downlink throughputs for scenario 1 using MU-          worse in scenario 2. Contrary to the statistical results where a
MIMO and SU-MIMO with different channel sounding                     40% increase in throughput is expected when moving to
intervals are given over time in Fig. 2 (a). Although the            scenario 2, a 60% decrease can be observed. This is mainly due
throughputs for SU-MIMO roughly correspond to the tabulated          to two phenomena. The first is that the 802.11 standard family
values, those of MU-MIMO are quite different. The throughput         limits the maximum energy that a station can transmit.
gap between MU-MIMO with 10 ms and 40 ms channel                     Accordingly, the AP has to satisfy this constraint when
sounding interval is not only inversed but almost multiplied by      engaging MU-MIMO transmissions.
10.
    The stability of the SU-MIMO curves can be partly
explained by the multi-user diversity effect. The AP can take
advantage of the difference in channel states. When using MU-
MIMO, the AP transmits to both stations as long as there is
data available for each, because they belong to the same group.
Considering that saturated throughputs are evaluated here, the
AP transmits to both stations every channel access, thus
benefiting less from this diversity. The other, and main reason
why SU-MIMO throughputs are so stable is that, considering
that stations are only 5 meters away from the AP, channel
conditions are good. However, for MU-MIMO, the correlation
between these channels becomes an important factor. The
TGac channel 19 used here is a channel with important
correlation, thus leading to quite poor performance [9].
   The solid-line and cross-marker curves in Fig. 2 (b) give                                             (a)

and SU-MIMO (resp.) for both stations. The displayed power
levels are normalized over the noise-free and deep fade-free
received signal power. Firstly, the reader can notice that the use
of channel inversion reduces the received signal strength.
Indeed, in channel inversion precoding, precoding vectors have

matrices [7], lowering the odds of choosing the power
maximizing vector. The received interference levels for MU-
MIMO (circular markers) are also given in Fig. 2 (b) for both
stations. These interference levels are determined using the

BF vector and are normalized over useful signal power.                                                   (b)
                                                                                                 Fig. 2. Scenario 1:
    By corresponding Fig. 2 (a) and Fig. 2 (b), it can be seen                          a) Total downlink MAC throughput;
that the received power level has a direct influence on                 b) Received useful signal power and normalized crosstalk interference
throughput. Indeed, the estimation errors have greater impact                        power for both stations (STA1 and STA2)
   Case 1:21-cv-01117-UNA Document 1-11 Filed 07/30/21 Page 6 of 6 PageID #: 251




                                    (a)
                                                                                          Fig. 4. Scenario 3: Total downlink MAC throughput


                                                                                                       VII. CONCLUSION
                                                                               In this paper, MU-MIMO channel sounding interval is
                                                                           analyzed from a PHY and MAC layer perspective. The joint
                                     (b)                                   PHY-MAC analysis of the three scenarios using quite
                             Fig. 3. Scenario 2:
                                                                           correlated channels showed that frequent sounding can lead to
                   a) Total downlink MAC throughput;                       an increase in throughput despite the associated overhead. A
   b) Received useful signal power and normalized crosstalk interference   dynamic dimensioning of the interval based on the current
                        power for station 1 (STA1)                         channel states can be considered either to increase throughput
                                                                           or reduce overhead. We plan to implement such a mechanism,
    Therefore there is less available energy per station in
                                                                           and particularly study its impact in a loaded environment.
scenario 2 than in scenario 1, leading to the use of more robust
PHY data rates. The second reason is that the AP has no longer
the degree of freedom in the null space search it had in the                                               REFERENCES
previous scenario. Having three independent streams to                     [1]
transmit on three antennas complicates things for channel                         and physical layer (PHY) specifications: Enhancements for very high
inversion precoding. The obtained precoding vectors are quite
                                                                                  1.0, May 2011.
low. This can be seen in Fig. 3 (b) through the useful signal
                                                                           [2]
power received by station 1. The interference power levels can
thus be very high, with regards to those of scenario 1.                           pp. 849-853, Sep. 2011.
Therefore it is again preferable to sound the channels more                [3]    G. Redieteab, L. Cariou, P. Christin, J.-F. Hélard, and N. Cocaign,
frequently. A static 10 ms interval is well suited for this
particular scenario with correlated downlink channels.
                                                                           [4]
C. Scenario 3: quadruple antenna AP and 2 double antenna
                                                                                  Radio Comm., pp. 1218-1223, Sep. 2010.
    stations
                                                                           [5]
    In scenario 3 the effect of increasing antennas, both at AP                   and physical layer (PHY) specifications: Enhancements for higher
and stations, is studied. Fig 4 illustrates the total downlink
throughputs towards the two available stations. The reader                 [6]
shall note that the number of spatial streams is still set to 1. The
                                                                                  Comm. Review, vol. 15, issue 3, pp. 23-33, Jul. 2011.
stations can thus make profit of spatial diversity to improve
their respective receptions. This explains the overall good                [7]
                                                                                  methods for downlink spatial multiplexing in multiuser MIMO
performance. In addition, there is little throughput difference
between sounding intervals. The AP could therefore                                2004.
dynamically dimension the channel sounding interval based on               [8]
the fed back received signal to noise ratio. Performance can                      2010.
thus be maintained while reducing channel occupation to                    [9]
accommodate for other transmissions. A simpler solution in                        in IEEE 802.11ac: PHY+MAC performance comparison for single
this scenario would be to choose a 40 ms sounding interval.
                                                                           [10]

                                                                                  Wireless and Mobile Sys., pp. 126-134, Oct. 2004.
